


109 HR 5530 IH: To lengthen Daylight Savings Time.
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5530
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To lengthen Daylight Savings Time.
	
	
		1.AmendmentSection 110(a) of the Energy Policy Act of
			 2005 is amended to read as follows:
			
				(a)AmendmentSection 3(a) of the Uniform Time Act of
				1966 (15 U.S.C. 260a(a)) is amended—
					(1)by striking April and
				inserting March; and
					(2)by striking October and
				inserting
				November.
					.
		
